Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utevsky et al. [hereinafter Utevsky] in view of Tawil patent US 6,421,723 B1.

Regarding claim 1, Utevsky discloses:
receiving, at a storage system, a command sent from a host receiving a command from a host [0005]); 
determining a command type of the command (the command is processed in block 508 concurrently with the process that begins with determining the command type in block 510 [0044]); 
determining if a threshold associated with the command type has been met (determining whether a hardware queue of commands from the host is full [0005]);
It is noted that Utevsky failed to explicitly disclose:
in response to determining that the threshold associated with the command type has been met, sending, from the storage system, a command queue full response to the host. 
However, Tawil discloses:
determining if a threshold associated with the command type has been met; and in response to determining that the threshold associated with the command type has been met, sending, from the storage system, a command queue full response to the host (The initiators seek to store data in or retrieve data from the target by sending commands to the target through the network. When a target queue is full the target responds to initiator FCP-SCSI commands, known as FCP_CMND commands, with a queue full response of TASK_FULL status in the FCP_RSP to indicate the queue is full and unable to accept or process the command from the initiator [Col. 1, Lines 57-64]).
The systems of Utevsky and Tawil are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “computer memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Utevsky and Tawil since this would enable the system of Utevsky to send a command queue full response to the host via a SCSI interface. This system would improve CPU utilization [Col. 2 Line 5]. 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Utevsky also discloses:
wherein determining if a threshold associated with the command type has been met includes one or more of: determining if at least a threshold amount of memory for commands for the command type has been met; and determining if at least a threshold number of commands for the command type are being processed (determining whether a hardware queue of commands from the host is full [0005]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Utevsky also discloses:
wherein determining if at least a threshold number of commands for the command type are being processed includes: incrementing a number of commands being processed for the command type for each command received; and comparing the number of commands being processed for the command type to the threshold number of commands for the command type (When the queue is full, the received command is added to the software queue. The command is processed concurrently with being added to the software queue. The processing comprises executing the commands and waiting for execution of the commands [0005]).
Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Tawil also discloses:
wherein the command received from the host is a command of the Small Computer System Interface (SCSI) storage protocol (Storage area networks offer scalable technology based on small computer system interface ("SCSI") [Col. 1, Lines 24-25]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 4. Tawil also discloses:
wherein the command queue full response is a SCSI queue full response (When a target queue is full the target responds to initiator FCP-SCSI commands, known as FCP_CMND commands, with a queue full response of TASK_FULL status in the FCP_RSP to indicate the queue is full and unable to accept or process the command from the initiator [Col. 1, Lines 57-64].

Claims 5, 7, 12, 14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Utevsky in view of Tawil further in view of Vasetsky et al. [hereinafter Vasetsky] PG Pub US 2018/0213036 A1

Regarding claim 5, the limitations of this claim have been noted in the rejection of claim 4, it is noted that neither Utevsky nor Tawil explicitly disclose:
wherein the command type includes a SCSI unmap command.
However, Vasetsky discloses:
wherein the command type includes a SCSI unmap command (One possible implementation is achieved by using ATA TRIM or SCSI UNMAP commands [0112]).
The systems of Utevsky, Tawil, and Vasetsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “computer memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Utevsky, Tawil, and Vasetsky since this would allow the system of Utevsky in view of Tawil to use the UNMAP command. This system would reduce downtime for migrating workloads to upgraded servers [0003]. 

Regarding claim 7, the limitations of this claim have been noted in the rejection of claim 1, it is noted that neither Utevsky nor Tawil explicitly disclose:
wherein the host is configured to respond to the command queue full response by throttling the sending of subsequent commands to the storage system.
However, Vasetsky discloses:
wherein the host is configured to respond to the command queue full response by throttling the sending of subsequent commands to the storage system (to allow on demand requests get priority over background fetch requests, the migration process throttles the outgoing requests from the backend to the frontend, the process limits amount of outstanding fetcher requests issued by the frontend; the process limits an amount of executed requests processed by the backend [0132]).
The systems of Utevsky, Tawil, and Vasetsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “computer memory.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Utevsky, Tawil, and Vasetsky since this would allow the system of Utevsky in view of Tawil to throttle commands from the host to the memory system. This system would reduce downtime for migrating workloads to upgraded servers [0003]. 

Claims 8-20 are rejected for the same reasons as claims 1-7.


Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muthiah et al. PG Pub US 2019/0171389 A1 discloses a command queue may be full, substantially full, and/or considered full in response to the command queue queuing and/or storing greater than or equal to a predetermined and/or threshold quantity of program commands,
Fai et al. PG Pub US 2013/0297852 A1 dsicloses a system that can determine whether the plurality of access requests stored in the command queue comprises a number of consecutive access requests of the same type exceeding a predetermined threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133